Citation Nr: 0512609	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-35 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


1.  Entitlement to an increased rating for residuals of a 
right hand crush injury, currently evaluated 10 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
left hand crush injury, currently evaluated 10 percent 
disabling.

3.  Entitlement to an increased (compensable) rating for 
tinea pedis and tinea cruris of the right foot.

4.  Entitlement to an increased (compensable) rating for 
tinea pedis and tinea cruris of the left foot.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from June 1976 to May 1982.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2003 rating decision of the Chicago, Illinois, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran's service-connected right hand crush injury 
is manifested by loss of strength; there are no degenerative 
changes.

3.  The veteran's service-connected left hand crush injury is 
manifested by a mild deformity, limitation of motion of the 
left little finger, and loss of strength; there are no 
degenerative changes.

4.  The veteran's service-connected skin condition of the 
right foot is not currently manifested by any skin disease or 
other residuals.

5.  The veteran's service-connected skin condition of the 
left foot is not currently manifested by any skin disease or 
other residuals.




CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher 
than 10 percent for the service-connected right hand crush 
injury.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.56, 4.72, Diagnostic Code 5309 (2004).

2.  The criteria are not met for a disability rating higher 
than 10 percent for the service-connected left hand crush 
injury.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.56, 4.72, Diagnostic Code 5309 (2004).

3.  The criteria are not met for a compensable rating for the 
skin condition of the right foot.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7; 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (2004).

4.  The criteria are not met for a compensable rating for the 
skin condition of the left foot.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7; 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There was a significant change in the law with the enactment 
of the VCAA in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are set forth at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
The VCAA and its implementing regulations eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and include 
enhanced duties to notify a claimant for VA benefits.  See, 
too, Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished in this case as a development letter 
was mailed to the veteran in January 2003, prior to the March 
2003 rating decision being appealed.

Regarding VA's duty to assist the veteran with his claims, 
the discussions in the March 2003 rating decision being 
appealed, the October 2003 statement of the case (SOC), and 
several letters - besides the January 2003 letter already 
mentioned, informed him of the information and evidence 
needed to substantiate his claims, whose specific 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, what evidence had been received, and 
indicated he should submit all relevant evidence in his 
possession.  When considered collectively, the RO's 
decisions, SOC, and various letters informed him of:  why the 
evidence on file was insufficient to support his position; 
what evidence the record revealed; what VA was doing to 
develop the claims; and what information and evidence was 
needed to substantiate his claims.  The January 2003 VCAA 
letter, especially, specifically informed him of what he 
should do in support of his claims, including perhaps having 
a hearing, where to send the evidence, and what he should do 
if he had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  So he was, in essence, 
informed to submit everything relevant he had regarding 
his claims.  

The RO also obtained records from the service department and 
VA, and the veteran was provided a VA examination.  There is 
no evidence missing from the record that must be part of it 
for him to prevail on his claims.  VAOPGCPREC 7-2004.

The content of the VCAA notice therefore substantially 
complies with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required. 


II.  Increased Rating Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  When an unlisted condition 
is encountered, it is permissible to rate it under a closely 
related disease or injury.  38 C.F.R. § 4.20.  Where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a 0-percent (i.e., noncompensable) 
evaluation, one will be assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

The current level of functional impairment is of primary 
importance since the veteran is requesting increased ratings 
for already established service-connected disabilities.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Crush Injury to the Hands

The veteran's service medical records (SMRs) reveal that he 
sustained a crush injury to both hands from a falling hatch 
in January 1977.  Proximal interphalangeal joint fractures 
were found.  He was placed on physical profile.  In February 
1977, he had a 50-degree flexion contracture with further 
flexion to 85 degrees.  In March 1977, he was found fit for 
duty.  He returned for subsequent treatment due to pain in 
his hands from the injury.

A VA medical certificate dated in May 1990 diagnosed 
questionable degenerative joint disease (DJD, i.e., 
arthritis) of the hands.

A VA examination was conducted in September 1990.  The 
veteran complained of tenderness of the finger joints of both 
hands and some limitation of motion of the hands.  The 
examiner noted very slight limitation of motion of the middle 
finger of the left hand.  An X-ray showed a healed fracture 
in very satisfactory alignment of the proximal phalanx of the 
middle finger of both hands.  The examiner stated that if any 
other phalanges were fractured, there was no current evidence 
and they healed in satisfactory alignment.  The diagnosis was 
history of crush injury to both hands with at least fractures 
of the middle phalanges of the middle fingers.  The examiner 
noted the veteran apparently had extensive ligamentous and 
joint capsule damage, resulting in residual swelling, some 
mild pain, and very slight difficulty making a fist.  

A VA examination was conducted in January 1995.  The veteran 
reported nerve problems and aching in his hands due to his 
crush injury in service.  Examination showed no hand 
deformities.  Grip was excellent.  Dexterity, strength, range 
of motion were all normal.  The diagnosis was history of 
crush injury to the hands.  

A VA examination was conducted in November 1997.  The 
examiner stated that the claims file was not available for 
review.  The veteran noted that he could only maintain a good 
grip on objects for a few minutes, then his hands would 
cramp, and he his grip would fail.  Physical examination of 
the hands noted no gross deformity.  Faint scars were noted 
on each finger.  They were not tender.  The digits all 
extended well, except for the proximal interphalangeal joint 
of the left little finger, which lacked 20 degrees full 
flexion.  The diagnosis was limitation of motion of the 
proximal interphalangeal joint of the left little finger, and 
scarring of the dorsum of all fingers, bilaterally.  

A VA examination was conducted in February 2003.  The 
examiner stated that the claims file was reviewed.  The 
veteran complained of daily flare-ups of pain in his hands of 
10 to 15 minutes duration.  The pain is described as 8 on a 
scale of 10, and rendered his hands nonfunctional for this 
period.  He also noted constant discomfort of all four 
fingers of both hands, described as 6 on a scale of 10.  
Although the wrists, hands and thumbs are not affected, the 
veteran stated that the two joints of the fingers, 
bilaterally, seem to be stiff, cramp up, draw up, and are 
constantly painful.  Immediately ceasing all activities will 
alleviate the pain.  The proximal interphalangeal and distal 
interphalangeal joints of the bilateral fingers had bony 
enlargements but no distinct nodules of rheumatoid arthritis 
were noted.  Physical examination noted that the fifth or 
little finger of the left hand was in permanent contracture.  
Extension was lost to -20 degrees of that finger.  Besides 
this finding, the examiner stated the veteran had full range 
of motion of the fingers.  He was able to approximate and 
touch his finger to his thumb with all fingers of the 
bilateral hands equally as well.  His index and middle 
fingers were one half inch shy of approximating the median 
transverse fold of the palm.  However, the examiner indicated 
the veteran was somewhat slower in his motion compared to a 
person with any hand condition.  The examiner stated the 
veteran did not have any pain limiting his range of motion.  
On examination, there was no fatigue, weakness, or lack of 
endurance.  The examiner again noted the veteran's subjective 
statement of daily flare-ups of pain in his hands of 10 to 15 
minutes duration.  Hand strength was 3/5.  An X-ray of the 
hands noted a mild deformity of the distal aspect of the 
proximal phalanx of the left third digit related to the 
trauma in service.  There also was a flexion deformity at the 
proximal interphalangeal joint of the left hand.  There were 
no significant degenerative changes.  The final diagnosis was 
service-connected hand conditions related to crush injuries.  

The veteran has provided photographs of his hands documenting 
the damage caused by the crush injury in service.

The veteran contends that his bilateral hand injuries are 
more disabling than currently evaluated.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, impairment 
of coordination, or uncertainty of movement.  38 C.F.R. § 
4.56(c) (2004).  Muscle Group IX, or the muscle group that 
acts in grasping movements of the hand, is rated according to 
the criteria set forth in 38 C.F.R. § 4.73, Diagnostic Code 
5309 (2004).  These criteria indicate that muscle injuries to 
Group IX are to be rated based on limitation of motion, but 
that a minimum 10 percent rating is to be assigned for such 
muscle group impairment.  The veteran clearly has some 
limitation of motion of the little finger of the left hand 
and some loss of hand strength.  But the separate 10 percent 
disability ratings currently in effect, for each hand, 
adequately compensate him for the symptomatology shown on 
recent examinations; higher ratings are not warranted under 
Diagnostic Code 5309.  38 C.F.R. § 4.71a (2004).

The veteran also has expressed subjective complaints of pain, 
although objective clinical examination did not find there 
would be any additional functional limitations attributable 
to it, or premature fatigue, weakness, or lack of endurance, 
including during flare-ups or on repeated use.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  

Pursuant to Diagnostic Code 5230, any limitation of motion of 
the ring or little finger is noncompensable (meaning 0-
percent disabling).  Diagnostic Code 5227 likewise provides 
for a noncompensable evaluation for ankylosis of the little 
finger.  Accordingly, these Diagnostic Codes do not provide a 
basis upon which to assign disability evaluations higher than 
those currently in effect.

In short, the preponderance of the evidence is against 
disability ratings in excess of the separate, minimum 10 
percent evaluations currently assigned for the veteran's 
right and left hand injuries.  And as the preponderance of 
the evidence is against his claims, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).


B.  Skin Condition of the Feet

The veteran received treatment for tinea pedis and tinea 
cruris while in the military.  And a September 1989 rating 
decision granted service connection for these skin conditions 
and assigned a noncompensable rating, effective June 1989.

A VA feet examination was conducted in January 1995.  The 
veteran stated that a rash from his service-connected skin 
condition caused his feet to ache and be stiff in the 
morning.  The examination showed no dermatitis of the feet.  

A VA skin examination was scheduled for February 2003.  
However, the veteran stated that he had no rash or pain, or 
condition of the feet, so he did not want such an examination 
and it was cancelled.  

The veteran's skin condition is rated under Diagnostic Code 
7813.  Under Diagnostic Code 7813, dermatophytosis of the 
feet is rated as scars, or dermatitis, depending upon the 
predominant disability.  

Diagnostic Code 7801 pertaining to scars, other than those on 
the head, face, or neck, which are deep or that cause limited 
motion, are rated as follows:  Area or areas exceeding 
144 square inches (929 sq. cm.) warrant a 40 percent rating; 
area or areas exceeding 72 square inches (465 sq. cm.) 
warrant a 30 percent rating; area or areas exceeding 12 
square inches (77 sq. cm.) warrant a 20 percent rating; and 
area or areas exceeding 6 square inches (39 sq. cm.) warrant 
a 10 percent rating.



Diagnostic Code 7802 pertaining to scars, other than those on 
the head, face, or neck, which are superficial and do not 
cause limited motion, are rated as follows:  Area or areas of 
144 square inches (929 sq. cm.) or greater warrant a 10 
percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

Diagnostic Code 7806 provides rating criteria for dermatitis 
or eczema based on the percentage of the body or exposed 
areas of the body affected by the skin disability.  For 
example, the minimum compensable evaluation of 10 percent 
disabling is available under the new Diagnostic Code 7806 
where the veteran's dermatitis/eczema affects at least 5 
percent but less than 20 percent of the entire body or at 
least 5 percent but less than 20 percent of the exposed areas 
of the body or requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month 
period.  The next higher evaluation of 30 percent disabling 
is available where the veteran's dermatitis/eczema affects 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas of the body or requires systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of six weeks or more, but not constantly, for 
the past 12-month period.  Finally, the maximum evaluation of 
60 percent disabling is available under the new Diagnostic 
Code 7806 where the veteran's dermatitis/eczema affects more 
than 40 percent of the entire body or more than 40 percent of 
the exposed areas of the body or requires constant or near-
constant systemic therapy such as corticosteroids or other 
immuno-suppressive drugs during the past 12-month period.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).

Given the absence of any objective medical evidence of record 
suggesting the veteran has any scar or dermatitis/eczema of 
the feet, the Board concludes that he is not entitled to a 
compensable rating for the skin conditions affecting either 
foot.  The Board also notes that, in February 2003, even he 
acknowledged that he had no problems regarding his service-
connected skin condition.  So absent any symptoms or 
manifestations whatsoever, there simply is no basis for 
assigning compensable ratings for either foot.  See Ardison 
v. Brown, 6 Vet. App. 405, 408 (1994).

For these reasons, the preponderance of the evidence is 
against the claims, meaning the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.


ORDER

The claim for an increased rating for the residuals of a 
right hand crush injury is denied.

The claim for an increased rating for the residuals of a left 
hand crush injury is denied.

The claim for a compensable rating for the skin condition of 
the right foot is denied.

The claim for a compensable rating for the skin condition of 
the left foot is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


